



AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) constitutes a written modification to the
Amended and Restated Employment Agreement (the “Employment Agreement”) entered
into as of January 1, 2018, by and between Stewart Information Services
Corporation (the “Company”), and David A. Fauth (“Executive”) (collectively, the
“Parties”), as permitted pursuant to Section 9.4 of the Employment Agreement.
Specifically, the Parties agree to the following changes to the Employment
Agreement, effective as of January 1, 2019:
1.Section 3 of the Employment Agreement is restated in its entirety to read:


3. Title and Duties. Executive shall serve as Group Senior Vice President,
Western Operations of the Company. Executive will have duties and
responsibilities appropriate to Executive’s position. Executive will have such
duties and responsibilities as may be assigned to Executive by the Company from
time to time, at the Company’s discretion. Executive will devote all reasonable
efforts and all of his or her business time to the Company.


2.In all other regards, the Employment Agreement shall remain in full force and
effect without change.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


EXECUTIVE:
 
COMPANY:
 
 
 
 
 
STEWART INFORMATION SERVICES, INC.
 
 
 
/s/ Dave Fauth
 
/s/ Matt Morris
David A. Fauth
 
Matthew W. Morris
 
 
Chief Executive Officer
 
 
 
Date: February 22, 2019
 
Date: February 25, 2019
 
 
 






